DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/11/2021 has been fully considered. Claims 1-28 are cancelled, claims 49-59 are withdrawn and claims 39-61 are pending.

Claim Objections
Claims 44 and 61 are objected to because of the following informalities: 
The phrase “paper-feel layer” in lines 1-2 of claim 44 and line 1 of claim 61 should be changed to the phrase “transparent or translucent paper-feel layer”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-41 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchant et al (US 2011/0239885).

Regarding claims 39 and 40, Marchant discloses a printed security feature (Fig. 2; paragraphs [0039] and [0040]) comprising a substrate (Fig. 2 #11; paragraph [0045]), a first image of a high resolution image printed on the substrate (Fig. 2 #12; paragraphs [0039]), a second image of a low resolution image printed on the high resolution image (Fig. 2 #13; paragraph [0039]), wherein the first image is a printed image (claim 13), wherein the low resolution image is formed from a resist (Fig. 2 #13; paragraph [0059]), wherein the high resolution image comprising regions of metal coated with resist (Fig. 2 #12; paragraphs [0059]); wherein the printed security feature is for a banknote (paragraph [0079]) and wherein the second image is a printed with an ink having a tactile effect (paragraph [0036] and claim 12).
The first image of a high resolution image being a printed image reads on the claimed at least one indicia layer. The second image of a low resolution image printed with an ink having a tactile effect reads on the claimed at least one tactile layer. The low resolution image partially overlaps the high resolution image as seen in Fig. 2. This 
	In regard to the ink having a Relative Energy Difference to the ink of other said layers being less than or equal to 0.5 and Hansen Solubility Parameters within the ranges of δd between 17 and 19, δp between 9 and 11 and δh between 5 and 7 as claimed in claim 39 and the plurality of inks having a Hansen Solubility Hydrogen Bonding parameter δh having a difference of less than 2.5 as claimed in claim 40; given that the resist that forms the high resolution image and the low resolution image comprises vinyl chloride/vinyl acetate copolymer which is one of Applicant’s preferred materials for the resin in the ink of the examples in Applicant’s Specification that has the same Relative Energy Difference and Hansen Solubility Parameters; it is clear that the  vinyl chloride/vinyl acetate copolymer in the resist of Marchant would inherently have a Relative Energy Difference to the ink of other said layers being less than or equal to 0.5 and Hansen Solubility Parameters within the ranges of δd between 17 and 19, δp between 9 and 11 and δh between 5 and 7 as claimed in claim 39 and the plurality of inks having a Hansen Solubility Hydrogen Bonding parameter δh having a difference of less than 2.5 as claimed in claim 40.

	Regarding claim 41, the plurality of layers being printed in-line before an immediately preceding layer has completed curing and/or coalescing, such that where the layers overlap dissolve into one another is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 

Regarding claim 60, Marchant discloses a printed security feature (Fig. 2; paragraphs [0039] and [0040]) comprising a substrate (Fig. 2 #11; paragraph [0045]), a first image of a high resolution image printed on the substrate (Fig. 2 #12; paragraphs [0039]), a second image of a low resolution image printed on the high resolution image (Fig. 2 #13; paragraph [0039]), wherein the first image is a printed image (claim 13), wherein the low resolution image is formed from a resist (Fig. 2 #13; paragraph [0059]), wherein the high resolution image comprising regions of metal coated with resist (Fig. 2 #12; paragraphs [0059]); wherein the printed security feature is for a banknote (paragraph [0079]) and wherein the second image is a printed with an ink having a tactile effect (paragraph [0036] and claim 12).
The first image of a high resolution image being a printed image reads on the claimed at least one indicia layer. The second image of a low resolution image printed with an ink having a tactile effect reads on the claimed at least one tactile layer. The low 
	In regard to the ink having a Relative Energy Difference to the ink of other said layers being less than or equal to 0.3 and Hansen Solubility Parameters within the ranges of δd between 17 and 19, δp between 9 and 11 and δh between 5 and 7; given that the resist that forms the high resolution image and the low resolution image comprises vinyl chloride/vinyl acetate copolymer which is one of Applicant’s preferred materials for the resin in the ink of the examples in Applicant’s Specification that has the same Relative Energy Difference and Hansen Solubility Parameters; it is clear that the  vinyl chloride/vinyl acetate copolymer in the resist of Marchant would inherently have a Relative Energy Difference to the ink of other said layers being less than or equal to 0.3 and Hansen Solubility Parameters within the ranges of δd between 17 and 19, δp between 9 and 11 and δh between 5 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-47 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Marchant et al (US 2011/0239885) in view of Bray (US 2011/0049865).

Marchant is relied upon as described above.

Regarding claims 42-47 and 61, Marchant does not appear to explicitly disclose the printed security feature comprising the at least one tactile layer being a paper-feel layer printed on the substrate having a fell similar to that of a banknote as claimed in claim 42, the at least one tactile layer being a translucent paper-feel layer as claimed in claim 43, the paper-feel layer including an ink having tactile particles as claimed in claim 44, the tactile particles having an average particle size of 5 to 35 microns as claimed in claim 45, the paper-feel layer containing 5% to 20% by weight of tactile particles to ink as claimed in claim 46, the paper-fell layer having a first thickness in first regions and second thickness in second regions as claimed in claim 47 and the paper-feel layer containing 10% to 20% by weight of tactile particles to ink as claimed in claim 61.

However, Bray discloses a security document comprising an ink layer having protruding particles of polymeric particles/beads achieving a tactile effect of a sandpaper type feel (paragraphs [0016], [0018], [0029] and [0032]), the particles being translucent (paragraph [0016]), the particles having an average particle size of greater than 5 µm (paragraph [0025]), the particles present in the ink in an amount from 5 to 50 wt% (paragraph [0029]) and the protrusions of the particles varying in height (Fig. 1).

The average particle size of the particles and the amount of the particles in the ink overlap the claimed ranges in claims 45-46 and 61.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a unique tactile effect (paragraph [0032]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


    PNG
    media_image1.png
    254
    478
    media_image1.png
    Greyscale


Marchant and Bray are analogous art because they are from the same field of printed security features. Marchant is drawn to a printed security feature for a banknote (paragraph [0079]). Bray is drawn to printed security features for banknotes (see paragraph [0001] of Bray).

It would have been obvious to one of ordinary skill in the art having the teachings of Marchant and Bray before him or her, to modify the printed security feature of Marchant to include the protruding particles of Bray for the low resolution image of Marchant because having the required ink layer with protruding particles provides a unique tactile effect (paragraph [0032] of Bray).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Marchant et al (US 2011/0239885) in view of Bray (US 2011/0049865) in further view of Hampden-Smith et al (US 2007/0190298).

Marchant and Bray are relied upon as described above.



However, Hampden-Smith discloses a security feature comprising ink comprising metallic particles and exhibiting a conductivity authentication feature (paragraphs [0021] and [0022]).

Marchant, Bray and Hampden-Smith are analogous art because they are from the same field of printed security features. Marchant is drawn to a printed security feature for a banknote (paragraph [0079]). Bray is drawn to printed security features for banknotes (see paragraph [0001] of Bray). Hampden-Smith is drawn to a security feature for banknotes (see paragraph [0032] of Hampden-Smith).

It would have been obvious to one of ordinary skill in the art having the teachings of Marchant, Bray and Hampden-Smith before him or her, to modify the printed security feature of Marchant and Bray to include the metallic particles of Hampden-Smith in the low resolution image of Marchant because having the required metallic particles provides a conductivity authentication feature (paragraph [0022] of Hampden-Smith).

Response to Arguments
Applicant’s arguments, see page 6, filed 4/11/2021, with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings have been withdrawn. 

Applicant’s arguments, see page 6, filed 4/11/2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see page 6, filed 4/11/2021, with respect to 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see pages 6-8, filed 4/11/2021, with respect to the rejection(s) of claim(s) 39 and 40 under 103(a) by Marchant in view of Iftime and claim 41 under 103(a) by Marchant in view of Iftime in further view of Baptista have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 102(a)(1).

Applicants argue that Iftime does not disclose the claimed Hansen Solubility parameters.

The Examiner agrees and notes that Iftime does not disclose the claimed Hansen Solubility parameters and therefore the 103(a) of Marchant in view of Iftime for claims 39 and 40 has been withdrawn.
However, a new ground of rejection under 103(a) is being made by Marchant.


Applicants argue that Baptista teaches away from claim 41.

The Examiner agrees and notes that  Baptista teaches away from claim 41 and therefore the 103(a) rejection of Marchant in view of Iftime in view of Baptista has been withdrawn.
However, the plurality of layers being printed in-line before an immediately preceding layer has completed curing and/or coalescing, such that where the layers overlap dissolve into one another is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SATHAVARAM I REDDY/Examiner, Art Unit 1785